Citation Nr: 1029491	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for vision loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.

3.  Entitlement to a compensable disability rating for service-
connected hypertension for the period prior to March 17, 2005.

4.  Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension for the period since March 17, 
2005.

5.  Entitlement to a compensable disability rating for service-
connected left ear hearing loss.

6.  Entitlement to a compensable disability rating for service-
connected laceration, left hand.

7.  Entitlement to a compensable disability rating for service-
connected laceration, upper lip.

8.  Entitlement to a compensable disability rating for service-
connected tinea versicolor, chest.

9.  Entitlement to a compensable disability rating for service-
connected cyst, chest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reopened the Veteran's 
previously denied claim of entitlement to service connection for 
vision loss and declined to reopen his previously denied claim of 
entitlement to service connection for right ear hearing loss on 
the basis that new and material evidence had not been received.  
The January 2005 rating decision denied the Veteran's claims of 
entitlement to increased disability ratings for:  hypertension; 
left ear hearing loss; laceration, left hand; laceration, upper 
lip; tinea versicolor, chest; and cyst, chest.  

By a May 2006 decision of a Decision Review Officer (DRO), the 
disability rating assigned to the Veteran's hypertension was 
increased to 10 percent, effective March 17, 2005.  As the 10-
percent evaluation is less than the maximum available rating, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issue of entitlement to vocational rehabilitation 
benefits has been raised by the record, specifically, the 
Veteran's November 2004 claim.  However, the issue has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.

The Veteran has not indicated that he is in receipt of disability 
benefits from the Social Security Administration (SSA).  However, 
the claims file includes a March 2006 Authorization to Disclose 
Information to SSA, executed by the Veteran, and an April 2006 
letter from the State of Tennessee Department of Human Services 
Disability Determination Section requesting VA treatment records.  
Thus, it remains unclear if the Veteran initiated a claim for SSA 
disability benefits during the appellate period.  As such, a 
remand is necessary in order to clarify if the Veteran filed a 
claim for SSA disability benefits and to obtain any determination 
pertinent to the Veteran's SSA claim, including any treatment 
records relied upon concerning that claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

Further, review of the Veteran's claims file reveals that the 
most recent VA treatment records are dated in September 2005.  
There is no indication that the Veteran has ceased VA treatment.  
Thus, there may exist VA treatment records dated in the past five 
years that are not associated with the claims file.  On this 
issue, the Board notes that the most recent private treatment 
records are dated in February 2006.  

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Finally, the Board notes that the most recent VA examinations 
were conducted more than five years ago, in early 2005.  When 
available evidence is too old for an adequate evaluation of the 
Veteran's current conditions, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  Because there is no clinical evidence related to the 
Veteran's service-connected disabilities dated in the last five 
years, new examinations are in order so that VA may evaluate the 
current severity of the following service-connected disabilities:  
hypertension; left ear hearing loss; laceration, left hand; 
laceration, upper lip; tinea versicolor, chest; and cyst, chest.  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to clarify if he 
initiated a claim for disability benefits 
from SSA.  If so, obtain and associate 
with the claims file all relevant records 
related to his SSA disability benefits 
claim, to include any treatment records 
upon which SSA based its decision.  Any 
and all responses, including negative 
responses from the Veteran or SSA, must be 
added to the claims file.  

2.  Obtain and associate with the claims 
file treatment records maintained by the 
VAMC in Nashville, Tennessee, dated from 
September 2005 to the present.  Any and 
all responses, including negative 
responses, must be added to the claims 
file.

3.  Contact the Veteran and request any 
private treatment records reflecting 
treatment for the disabilities on appeal 
dated from February 2006 to the present, 
if any.  Provide the Veteran with VA Forms 
4142, Authorization and Consent to Release 
Info to the VA, and request that he submit 
such completed forms for any identified 
records.  Advise the Veteran that he may 
submit his private treatment records if he 
so chooses.  Any and all responses, 
including negative responses from the 
Veteran or any treatment provider, must be 
added to the claims file.  

4.  After the above-directed development 
has been completed, schedule the Veteran 
for VA examinations with appropriate 
examiners to determine the current 
severity of the following service-
connected disabilities:  hypertension; 
left ear hearing loss; laceration, left 
hand; laceration, upper lip; tinea 
versicolor, chest; and cyst, chest.  

The examiners should note all relevant 
pathology associated with the above-listed 
disabilities.  All indicated tests, 
including x-rays, should be conducted.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examinations.

5.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the issues on appeal.  
Consider any additional evidence added to 
the record.  If any action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



